Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 15, 1995, convicting him of sodomy in the second degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that because the People’s case was supported by only the complainant’s testimony which, he claims, was undercut by other aspects of the People’s case, the jury verdict was against the weight of the evidence. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.